Citation Nr: 0500129	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  04-31 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than April 11, 2003, 
for a grant of service connection for limitation of motion of 
the left wrist with atrophy, residuals of a typhoid 
inoculation, based on whether an April 1947 rating decision 
and decisions in July and December 1947 confirming the April 
1947 rating decision, which denied entitlement to service 
connection for a disability of the left arm and hand, 
involved clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to November 
1945 and from April 1951 to December 1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 2003 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

An April 1947 rating decision and decisions in July and 
December 1947 confirming the April 1947 rating decision, 
which denied entitlement to service connection for a 
disability of the left arm and hand, were supported by 
evidence then of record and were consistent with the law and 
regulations then in effect.


CONCLUSION OF LAW

An April 1947 rating decision and decisions in July and 
December 1947 confirming the April 1947 rating decision, 
which denied entitlement to service connection for a 
disability of the left arm and hand, were not clearly and 
unmistakably erroneous and cannot be revised or reversed 
based on CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  A VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

In this case, the appeal arises not from a "claim" but from 
a notice of disagreement filed with an effective date for 
service connection for a left wrist disability assigned by 
the RO when it granted a claim for service connection in a 
December 2003 rating decision.  In such cases, VA regulations 
require a statement of the case to be issued to inform the 
veteran of the laws and regulations pertaining to the appeal 
and the evidence on which the decision was based, and a VCAA 
notification letter is not necessary.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).  Moreover, the appeal of the effective date 
in this case is based on allegations of CUE in a final rating 
decision, and  VCAA is not applicable to requests for 
revision of a final decision based on CUE because that matter 
involves an inquiry based upon the evidence of record at the 
time of the decision, not based upon the development of new 
evidence.  Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does 
not have "a duty to develop" in a CUE case because "there 
is nothing further that could be developed"); see also 
Livesay v. Principi, 14 Vet. App. 324, 326 (2001) (Ivers, J., 
concurring) (noting that, during oral argument in Holiday v. 
Principi, 14 Vet. App. 280 (2001), counsel for VA made ill-
advised concessions with respect to the broad applicability 
of VCAA).  Thus, the VCAA is not applicable to this case.  


Background

In November 1946, the RO received the veteran's original 
claim for service connection for a left wrist disability.  In 
support of his claim, he submitted a statement, dated in a 
November 1946 and written on the letterhead of H. S., M.D., 
from a private physician, S. W. R., M.D., who noted history 
reported by the veteran that in service in April 1944 his 
left arm had become swollen, hot and red two days after he 
had received a tetanus shot in the arm.  He was hospitalized 
"for some ten days" and treated with ice packs to the arm 
with ostensible recovery, and he was returned to duty.  
Shortly after discharge from service in November 1945 he 
started having a sore left wrist and noticed an occasional 
black and blue appearance on the wrist.  Dr. R. stated that 
the veteran consulted him in October 1946 when the condition 
of his left wrist became worse.  X-rays showed a sclerosis of 
the left carpal scaphoid, considered to be a sterile 
necrosis, as there was no fracture of the wrist.  Dr. R. 
stated that this condition was known as Kienbock's disease, 
and he expressed an opinion that the veteran "possibly could 
have had such a bad circulatory disturbance at the time his 
arm was swollen, that it could have disturbed the circulation 
to the scaphoid."  (Kienbock's disease is slowly progressive 
osteochondrosis of the semilunar (carpal lunate) bone which 
may affect other bones of the wrist.  See Dorland's 
Illustrated Medical Dictionary 484 (28th ed. 1994)).  He also 
stated that the veteran's duties flying and using the left 
arm on the throttle "may have precipitated this disease" 
and "[t]he fact that it did not make itself apparent until 
he was discharged from the service is of little 
consequence."  Dr. R. noted, "It is entirely conceivable 
that this disease was present while and probably was incurred 
during the service . . . ."

The RO obtained the veteran's service medical records which 
did not include records of a period of hospitalization in 
April 1944.  The November 1945 separation examination report 
reflected that the veteran denied all illnesses, injuries and 
operations.  On examination, bones, joints, and muscles were 
normal, and there were no complaints or findings pertaining 
to a left wrist condition.

In an April 1947 rating decision, the RO denied service 
connection for Kienbock's disease, noting "[t]he condition 
diagnosed as Kienbock's disease was not demonstrated during 
service, therefore service connection is not granted."  The 
veteran was notified of the decision and of his right to 
appeal it in a letter dated April 14, 1947. 

Several days later, the RO received the service clinical 
records from the period of hospitalization for three days in 
April 1944.  These records showed that the veteran was 
admitted to the hospital on March 30, 1944, with a history of 
swelling of the left arm following typhoid and tetanus 
inoculation the preceding day.  On examination, the left arm 
was tender, reddened, and edematous.  He was treated with 
bedrest, elevated left arm on pillow, continuous hot boric 
acid soaks to the left arm.  On April 1, 1944, it was 
determined that the veteran's condition had improved and that 
he should be discharged the next morning.  The final 
diagnosis was cellulitis, acute, non-suppurative, left arm, 
secondary to typhoid inoculation.  The "[c]ondition on 
completion of case" was noted as "[r]ecovered".

In July 1947, the RO received another statement from Dr. R., 
dated in June 1947, in which he reiterated the same opinion 
regarding Kienbock's disease of the left wrist which he had 
stated in his November 1946 statement.  The RO also received 
a letter, dated in June 1947, from W. E. G., D.O., who stated 
that he had examined the veteran in July 1946, including 
having x-rayed his left wrist, and made a diagnosis of 
Kienbock's disease of the lunate bone.  Dr. W. G. referred 
the veteran to H. S., M.D., the doctor on whose letterhead 
Dr. R. had written his statements.  The RO also received a 
letter, dated in May 1947, from F. O. G., D.O., who stated 
that when he was visiting the veteran's home town, the 
veteran had consulted him in April 1946 concerning a 
persistent pain in his wrist.  Dr. F. G. stated that he could 
find no apparent cause for the pain and suggested alternate 
applications of hot and cold water to stimulate circulation 
as it seemed probable that there was some inflammation in the 
joint.  He advised the veteran that if the pain did not clear 
up under this treatment he should consult a local physician.

In addition to these three statements from doctors, the RO 
also received two lay statements in July 1947.  E. C. S. 
stated that in December 1945 the veteran had done some 
painting and developed swelling and discoloration of the left 
wrist which the veteran thought may have been the result of a 
strain from holding a paint pan for long periods of time.  
About eight months later, the wrist was bothering the veteran 
constantly, and he finally went to a doctor.  M. F. R. stated 
that he had served with the veteran and recalled that the 
veteran's left arm had swelled after he had received a 
tetanus shot.  He stated that he visited the veteran in the 
hospital and his arm was swollen to approximately twice its 
normal size.  In addition to these statements, the RO also 
received a sworn statement from the veteran that he firmly 
believed that his left arm condition was incurred in service 
shortly after receiving a tetanus inoculation.

In a letter dated in July 1947, the RO notified the veteran 
that it had reconsidered his claim on the basis of the 
additional evidence together with all the evidence of record 
and had confirmed and continued the previous decision denying 
the claim.  The RO informed the veteran of his right to 
appeal its determination within one year of the date of the 
July 1947 letter.

In December 1947, the RO received another statement from Dr. 
R., dated in December 1946 and again written on the 
letterhead of H. S., M.D.  In this letter, Dr. R. repeated 
the same opinion he had given in his previous letters.  In a 
letter dated in December 1947, the RO notified the veteran 
that it had considered Dr. R.'s statement in connection with 
his claim for disability compensation, and that the denial of 
his claim for service connection for the disability of his 
left arm and hand was confirmed.  The RO informed the veteran 
of his right to appeal its determination within one year of 
the date of the December 1947 letter.

In April 2003, the RO received the veteran's application to 
reopen his claim for a left wrist condition.  In support of 
his application he submitted a copy of an examination report, 
dated in December 1951, from his second period of active duty 
which showed slight restriction of motion in the left wrist 
because of pain diagnosed as Kienbock's disease, age 23, 
sequela of local serum reaction to tetanus toxiod which was 
not considered incapacitating; copies of service medical 
records and of Dr. R.'s June 1947 letter; treatment records 
and an examination report dated in 1995 from a private 
doctor; and a copy of the July 1947 letter from the RO.  In 
October 2003, the veteran was afforded a VA examination in 
the report of which the examiner rendered the opinion that 
swelling that resulted from the tetanus shot caused 
compression and decreased blood flow to the left wrist.  The 
examiner added that, given that there was no isolated injury 
to the wrist than pain noted two years later, it was most 
likely the probable cause of the acceleration of 
demineralization of the left wrist bones.

In a December 2003 rating decision, the RO granted service 
connection for limitation of motion with atrophy residuals 
typhoid inoculation, left wrist, effective from April 2003.  
In February 2004, the RO received a notice of disagreement 
with the effective date from the veteran who stated that, 
based on CUE, he sought an effective date back to November 
30, 1946.  A statement of the case was issued in August 2004.  
In his August 2004 VA Form 9 substantive appeal, the veteran 
stated, 

All the evidence necessary to grant my 
claim in 1947 was in the VA claims 
folder.  My doctor offered an opinion 
that my wrist condition was related to 
the tetanus shot I received during active 
duty.  My service medical records were in 
the VA claims folder.  There was no 
plausible basis for the finding that the 
condition was not service-connected.

Legal Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Under 38 C.F.R. 
§ 3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise, the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.  Where service 
connection is established based on a reopened claim, the 
effective date is the date of receipt of the reopened claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r).
The revision of a final rating decision based on CUE 
generally will involve the assignment of an earlier effective 
date for those benefits involved because the governing 
regulation requires that benefits be paid "as if the 
corrected decision had been made on the date of the reversed 
decision."  38 C.F.R. § 3.105(a).  CUE is special type of 
error; it is an error that the claimant alleges was made in a 
prior rating decision that the claimant did not appeal within 
the one-year time limit for filing an appeal to the Board.  
38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  
It is not just any error but rather it is the sort of error 
that, had it not been made, would have manifestly changed the 
outcome of the rating decision so that the benefit sought 
would have been granted.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) 
(noting that "[i]t is difficult to see how either failure in 
'duty to assist' or failure to give reasons or bases could 
ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(holding that failure to fulfill duty to assist cannot 
constitute clear and unmistakable error).  It is not simply a 
disagreement with how the facts were weighed or evaluated.  
Rather, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell, 3 Vet. App at 313.

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period.  Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 
216, 223 (1994).  In order for a claimant to successfully 
establish a valid claim of CUE in a final RO rating decision, 
the claimant must articulate with some degree of specificity 
what the alleged error is, and, unless the alleged error is 
the kind of error that, if true, would be CUE on its face, 
the claimant must provide persuasive reasons explaining why 
the result of the final rating decision would have been 
manifestly different but for the alleged error.  Luallen v. 
Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, 
review en banc denied, 6 Vet. App. 162, 163 (1994) (noting 
that pleading and proof are two sides of the same coin; if 
there is a heightened proof requirement, there is, a 
fortiori, a heightened pleading requirement).

Analysis

Although the veteran has not referred to a particular rating 
decision containing CUE in this case, the Board will construe 
his claim in a light most favorable to him as  one for CUE in 
the April 1947 rating decision and decisions in July and 
December 1947 confirming the April 1947 rating decision which 
denied entitlement to service connection for a disability of 
the left arm and hand.  The veteran has not alleged that the 
correct facts, as they were known at the time, were not 
before the adjudicator or that any statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Russell, 3 Vet. App at 313.  In this regard, he has not 
provided a great degree of specificity as to what the alleged 
error was in the 1947 decisions except to say that all the 
evidence needed to grant his claim in 1947 was in the VA 
claims folder and to note that his doctor offered an opinion 
that his wrist condition was related to the tetanus shot he 
received during active duty, that his service medical records 
were in the VA claims folder, and that there was no plausible 
basis for the finding that the condition was not 
service-connected.

Concerning this argument, the Board concludes, for the 
reasons which follow that the veteran has alleged nothing 
more than a disagreement with how the facts were weighed or 
evaluated.  Although the RO in 1947 did not articulate the 
reasons for its decision in great detail, it is not generally 
a fruitful exercise to speculate on whether a particular RO 
decision issued prior to February 1, 1990, applied relevant 
regulations or considered certain items of evidence based on 
whether the RO specifically discussed the regulations or the 
evidence in the rating decision because, before February 1, 
1990, when 38 U.S.C. § 5104(b) was added to the law to 
require ROs to specify the evidence considered and the 
reasons for the disposition, rating decisions routinely 
lacked such specificity.  See Crippen v. Brown, 9 Vet. App. 
412, 420 (1996).  However, in this case, the RO did note in 
the April 1947 rating decision that the condition of the left 
wrist, diagnosed by Dr. R. as Kienbock's disease, was not 
demonstrated during service.  Thus, in rendering its 
decision, it is evident that the RO assigned more probative 
weight to the lack of findings of the disease in the service 
medical records, than it did to Dr. R.'s opinion that the 
disease actually had its onset in service and his statement 
that the fact that it did not "make itself apparent" until 
after service was of "little consequence."  Thus, the 
veteran's contention that all the evidence needed to grant 
his claim in 1947 was in the VA claims folder is actually 
disagreement with how that evidence was evaluated by the RO 
and which items of evidence the RO found more persuasive.

Nothing received by the RO after its April 1947 decision 
caused it to change its decision.  In this regard, the other 
doctor's statements did not offer any opinion regarding a 
relationship, if any, of a left arm or wrist condition to 
include Kienbock's and a disease or injury incurred in 
service, and the lay statements, which could not have 
provided competent evidence of the etiology of the left arm 
condition, merely described symptoms of the left arm 
condition in service and after service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, additional 
service medical records pertaining to the period of 
hospitalization for the left arm condition did not reflect a 
diagnosis of Kienbock's disease and showed that the veteran 
"recovered" from the acute cellulitis of the left arm 
secondary to the inoculation and that he was returned to duty 
in April 1944.  There were no further complaints or findings 
relevant to the left arm or wrist for the remaining year and 
a half of service, including on the November 1945 separation 
examination.  Thus, contrary to the veteran's assertion that 
there was no plausible basis in the record for the RO's 
finding that the left arm or wrist condition was not 
service-connected, the RO apparently found a plausible and 
probative basis for its decision in the service medical 
records which reflected that no chronic left arm or wrist 
condition, including Kienbock's disease, had been incurred in 
service.

The Board notes that the 1947 RO assigned more probative 
weight to the findings shown in the service medical records 
than it did to Dr. R.'s opinion without obtaining another 
medical opinion--a practice which today, in the wake of 
certain opinions of the United States Court of Appeals for 
Veterans Claims (Court), might be considered as the RO's 
having refuted medical evidence in the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991), overruled on other grounds by 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  However, the 
Court did not exist in 1947, and VA was without the judicial 
interpretation of certain laws and regulations such as the 
one provided in Colvin v. Derwinski requiring VA to rely on 
independent medical evidence to support its findings and not 
to refute medical evidence in the record with its own 
unsubstantiated medical conclusions.  Prior to judicial 
review beginning in the 1990s, it appears to have been 
contemplated that members of VA rating boards, which 
typically included a physician as was the case here in 1947, 
would bring a certain amount of medical expertise to bear in 
reviewing the evidence of record in cases which came before 
them, and there was no legal bar to their assigning more 
probative weight to findings in the service medical records 
than to a medical opinion.  Because CUE does not include the 
otherwise correct application of the law where, subsequent to 
the decision challenged, there has been a change made in the 
interpretation of the law, the Board concludes that the RO's 
having assigned more probative weight in 1947 to the findings 
shown in the service medical records than it did to Dr. R.'s 
opinion without obtaining another independent medical opinion 
cannot constitute CUE.  See 38 C.F.R. § 20.1403(e).

For the reasons noted above, the Board finds that the April 
1947 rating decision and decisions in July and December 1947 
confirming the April 1947 rating decision, which denied 
entitlement to service connection for a disability of the 
left arm and hand, were supported by evidence then of record 
and were consistent with the law and regulations then in 
effect.  Therefore, the Board concludes that the April 1947 
rating decision and decisions in July and December 1947 
confirming the April 1947 rating decision, which denied 
entitlement to service connection for a disability of the 
left arm and hand, were not clearly and unmistakably 
erroneous and cannot be revised or reversed based on CUE.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2004).







	(CONTINUED ON NEXT PAGE)




ORDER

There was no clear and unmistakable error (CUE) in an April 
1947 rating decision and decisions in July and December 1947 
confirming the April 1947 rating decision, which denied 
entitlement to service connection for a disability of the 
left arm and hand.  The appeal of this issue is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


